Name: 2002/333/EC: Council Decision of 22 April 2002 authorising the Portuguese Republic to extend until 9 April 2003 the Agreement on mutual fishery relations with the Republic of South Africa
 Type: Decision_ENTSCHEID
 Subject Matter: international affairs;  fisheries;  Africa;  Europe;  European construction
 Date Published: 2002-05-03

 Avis juridique important|32002D03332002/333/EC: Council Decision of 22 April 2002 authorising the Portuguese Republic to extend until 9 April 2003 the Agreement on mutual fishery relations with the Republic of South Africa Official Journal L 116 , 03/05/2002 P. 0032 - 0032Council Decisionof 22 April 2002authorising the Portuguese Republic to extend until 9 April 2003 the Agreement on mutual fishery relations with the Republic of South Africa(2002/333/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community,Having regard to the Act of Accession of Spain and Portugal, and in particular Article 354(3) thereof,Having regard to the proposal from the Commission,Whereas:(1) The Agreement on mutual fishery relations between the Government of the Portuguese Republic and the Government of the Republic of South Africa, signed on 9 April 1979, entered into force on that day for an initial period of 10 years. The Agreement remains in force for an indeterminate period unless denounced by the giving of 12 months' notice.(2) Article 354(2) of the Act of Accession lays down that the rights and obligations resulting from the fisheries agreements concluded by the Portuguese Republic with third countries are not to be affected during the period for which the provisions of such agreements are provisionally maintained.(3) Pursuant to Article 354(3) of the said Act, the Council is to adopt, before the expiry of the fisheries agreements concluded by the Portuguese Republic with third countries, decisions appropriate for the continuation of fishing activities resulting therefrom, including the possibility of prolonging for periods not exceeding one year. The abovementioned Agreement has been extended until 9 April 2002(1).(4) It appears appropriate to authorise the Portuguese Republic to renew the Agreement in question until 9 April 2003,HAS ADOPTED THIS DECISION:Article 1The Portuguese Republic is hereby authorised to extend until 9 April 2003 the Agreement on mutual fishery relations with the Republic of South Africa which entered into force on 9 April 1979.Article 2This Decision is addressed to the Portuguese Republic.Done at Luxembourg, 22 April 2002.For the CouncilThe PresidentM. Arias CaÃ ±ete(1) OJ L 123, 4.5.2001, p. 23.